Case: 18-14786   Date Filed: 09/05/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14786
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:18-cv-00373-MTT



TORU TAWAKA GOTEL,

                                                           Plaintiff-Appellant,

                                  versus

SHAWN CARTER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 5, 2019)

Before WILLIAM PRYOR, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
               Case: 18-14786     Date Filed: 09/05/2019    Page: 2 of 5


      Toru Tanaka Gotel appeals the district court’s dismissal of her civil complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim for relief. Gotel’s

complaint was devoid of specific factual allegations and legal claims. Even when

construed in the light most favorable to her, the complaint failed to state a plausible

claim. Therefore, the district court did not err by ruling that Gotel’s complaint failed

to state a claim for relief, and we affirm.

      On October 10, 2018, Gotel filed a pro se complaint against Shawn Carter

(“Jay-Z”), alleging that Jay-Z was her ex-boyfriend whom she met over twenty years

ago. Gotel originally listed four claims amounting to $100 million in damages: 1)

“Went along with deal with him/had sex/ trick me mislead me”; 2)

“Torture/abandonment”; 3) “Failure to keep promise/broken (didn’t fulfill any

promise)”; and 4) “Slander of name/[character].” Gotel then moved for leave to

proceed in forma pauperis before the district court.         The court reviewed the

complaint to determine whether it stated a claim upon which relief could be granted.

Gotel’s claims were found to be frivolously “devoid of dates, specific factual

allegations, and specific legal claims to relief.” The court determined that Gotel’s

complaint was too vague to determine whether it stated a claim upon which relief

could be granted. The district court also concluded Gotel failed to provide a basis

for it to exercise personal jurisdiction over Jay-Z. So the district court ordered Gotel

to amend her complaint and specify the necessary facts in order to establish a claim.


                                              2
               Case: 18-14786     Date Filed: 09/05/2019    Page: 3 of 5


        On October 23, 2018, Gotel filed an amended complaint. With respect to her

first claim of “sexual assault and trick/mislead me,” Gotel alleged that she began her

relationship with Jay-Z in 1992, and he promised her $2 million, which she never

received. As for her claim of “torture/abandonment,” Gotel claimed that Jay-Z

would often slap her and tell her that she was dirty. She further averred that when

she asked for money, Jay-Z would abandon her but would “continue to have sex with

[her] all the time.” For her third claim of “failure to keep promise,” Gotel asserted

that she performed work for Jay-Z and had sex with him, and he said he would give

her millions of dollars, but she never received any money. To elaborate on her last

claim of “slander of name/[character],” Gotel stated that Jay-Z attempted “to

publicize Rolex watch/my name on different times in a few more other things in his

songs.”

        The district court dismissed Gotel’s amended complaint without prejudice, for

failing to state a claim on which relief could be granted. Once again, the court noted

that Gotel’s amended complaint was missing dates, specific factual allegations, and

legal claims to relief. In particular, the district court noted Gotel failed to identify

how Jay-Z allegedly marketed the Rolex or what specific songs or items Gotel’s

name was used on. Thus, even while liberally construing Gotel’s complaint, the

district court found that it failed to state a claim for relief that was plausible on its

face.


                                           3
               Case: 18-14786      Date Filed: 09/05/2019     Page: 4 of 5


      On November 16, 2018, Gotel filed an appeal describing how Jay-Z allegedly

sexually assaulted her in 1992. Gotel’s brief is devoid of any argument that the

district court erroneously dismissed her claim and does not make any legal

arguments. Jay-Z did not file a reply brief.

      We review de novo dismissal under § 1915(e)(2)(B)(ii). Alba v. Montford,

517 F.3d 1249, 1252 (11th Cir. 2008). The standards governing dismissals under

Rule 12(b)(6) apply equally to § 1915(e)(2)(B)(ii). Id. In evaluating a dismissal, we

accept as true the allegations contained in a complaint, and we view them in the light

most favorable to the plaintiff. Leib v. Hillsborough Cty. Pub. Transp. Comm’n, 558
F.3d 1301, 1305 (11th Cir. 2009). A plaintiff’s complaint must contain enough

factual matter, accepted as true, to state a claim to relief that is plausible on its face.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Bald assertions lacking

factual enhancement or basic recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice to establish a plausible claim of relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Finally, where, as here, a plaintiff

proceeds pro se, we liberally construe her filings. Alba, 517 F.3d at 1252.

       Applying these standards, we must conclude the district court did not err in

dismissing Gotel’s complaint for failure to state a claim. As the district court

correctly recognized, Gotel’s complaint lacked dates, factual allegations, and the

legal elements of the claims she made. For instance, while Gotel alleged that Jay-Z


                                            4
                Case: 18-14786        Date Filed: 09/05/2019      Page: 5 of 5


promised to give her money, she failed to provide the district court with any factual

allegations concerning any discussions, negotiations, or bargained-for terms

between herself and Jay-Z that could be construed as establishing a binding contract.

And she also did not give any dates upon which she supposedly entered into a

contract with Jay-Z. Similarly, she offered no details concerning Jay-Z’s alleged

misappropriation of her name or the slanderous statements he allegedly made about

her in his songs. The complaint also failed to provide any allegations about where

and when Jay-Z’s alleged sexual assault of her occurred, other than to say it

happened in 1992. 1

       Lacking this crucial information, the district court was unable to find that

Gotel’s complaint stated a plausible claim for relief. And Gotel’s brief on appeal

contains no further arguments, does not explain or even address why her case was

allegedly improperly dismissed, and does nothing more than restate her assertions

that she was sexually assaulted.

       AFFIRMED.




       1
         In the absence of a permissible reason why the sexual-assault claim did not accrue until
sometime within two years of Gotel’s filing of her case, Gotel’s sexual-assault claim, premised on
an alleged 1992 event, would also be barred by O.C.G.A. § 9-3-33, Georgia’s two-year statute of
limitations pertaining to injuries to the person, which the Georgia courts have held applies to
sexual-assault claims. See Blier v. Greene, 587 S.E.2d 190, 194 (Ga. Ct. App. 2003).
                                                5